Citation Nr: 1339513	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is of record.  

The Board remanded these issues in January 2011 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the April 2012 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The issue of entitlement to service connection for a low disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The evidence is in equipoise with respect to whether the Veteran's service-connected left ankle disability caused his right hip disability. 

2.  The evidence is in equipoise with respect to whether the Veteran's service-connected left ankle disability caused his left hip disability. 

3.  The evidence is in equipoise with respect to whether the Veteran's service-connected left ankle disability caused his right knee disability. 

4.  The evidence is in equipoise with respect to whether the Veteran's service-connected left ankle disability caused his left knee disability. 


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, degenerative joint disease of the right hip was caused by service-connected chronic left ankle strain.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2013). 

2.  Resolving any reasonable doubt in the Veteran's favor, degenerative joint disease of the left hip was caused by service-connected chronic right ankle strain.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2013). 

3.  Resolving any reasonable doubt in the Veteran's favor, arthritis of the right knee was caused by service-connected chronic left ankle strain.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2013). 

4.  Resolving any reasonable doubt in the Veteran's favor, arthritis of the left knee was caused by service-connected chronic left ankle strain.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran claims that he injured his bilateral hips, bilateral knees and low back when he fell approximately 20 feet from a helicopter in service.  In the alternative, he argues that his service-connected left ankle injury caused or aggravated his current bilateral hip disability, bilateral knee disability and low back disability.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral Hip Disability

In assessing the Veteran's service connection claim for a bilateral hip disability, the Board must first determine whether the Veteran has a current diagnosis of the claimed disabilities.  A private treatment record dated in May 2006 diagnosed the Veteran with left hip arthritis.  VA examinations dated in January 2009 and May 2011 provide a diagnosis of left hip degenerative joint disease and left hip osteoarthritis, respectively.  The January 2009 VA examination diagnosed the Veteran with mild degenerative joint disease of the right hip.  The May 2011 VA examiner also diagnosed the Veteran with moderate osteoarthritis of the right hip.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of a bilateral hip disability.  

With respect to the issue of whether the Veteran's bilateral hip disability is secondary to his service-connected left ankle disability, the record contains conflicting medical opinions.  A letter dated in November 2008 from the Veteran's private physician provided the opinion that the Veteran's hip pain is due to his abnormal gait and that it can be said within a reasonable degree of medical certainty that the majority of his pain symptoms that have affected him are caused by the ankle injury.  A November 2008 VA treatment record shows that the Veteran's VA physician noted that the Veteran fell out of a helicopter while on active duty and severely sprained his left ankle with continued pain.  He determined that it is as likely as not that his ankle instability and pain has caused an abnormal gait that has led to worsening arthritis in the left hip necessitating a hip replacement.  Furthermore, a February 2008 VA treatment record also documents an opinion from the same physician as in November 2008 that the Veteran severely injured his left ankle in service and because of this injury his gait changed and this caused the Veteran to have pain in the left hip mainly, but also the right hip.  The Board finds that the private medical opinion and opinion from the Veteran's VA physician are probative as the physicians were aware of the Veteran's pertinent medical history and provided a clear explanation for their opinions.  

In contrast, after review the claims file and evaluating the Veteran, the VA examiner in January 2009 provide the opinion that the Veteran's mild degenerative condition of the bilateral hips are not likely related to the service-connected chronic right ankle sprain as the left ankle sprain with no significant radiological abnormal findings would not affect other joints.  She further explained in an April 2009 addendum that there was no abnormal gait, except for a slow gait.  The VA examiner in March 2011 also provided the opinion that the Veteran's bilateral hip disability was less likely than not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge including the 1983 fall from the helicopter.  He explained that a gait abnormality that resulted from an ankle injury would result from abnormal ankle mechanics with degenerative ankle changes followed by abnormal stresses in the knee with degenerative changes and finally hip involvement.  He noted that the hip degenerative changes from a left ankle grade II sprain would not be symmetrical.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinions.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current bilateral hip disabilities are caused by his service-connected left ankle strain and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for degenerative joint disease of the bilateral hips is warranted.

Bilateral Knee Disability

The medical evidence of record shows that the Veteran has a current diagnosis of a bilateral knee disability.  In this regard, a January 2008 private treatment record shows that the Veteran has a diagnosis of mild degenerative arthrosis of the left knee.  A February 2009 VA treatment record shows that the Veteran has a diagnosis of osteoarthritis of the bilateral knees.  A May 2011 VA examination reveals that the Veteran has a current diagnosis of minimal degenerative changes of the right knee.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of a bilateral knee disability.  

With respect to the issue of whether the Veteran's bilateral knee disability is secondary to his service-connected left ankle disability, the record contains conflicting medical opinions.  A February 2008 VA treatment record shows that the Veteran's VA physician provided the opinion that the Veteran injured his left ankle in service and because of this injury his gait changed and this caused the Veteran to have pain in his knees.  The Board finds that the opinion from the Veteran's VA physician is probative as he was aware of the Veteran's pertinent medical history and provided a clear explanation for his opinion.  

In contrast, after review the claims file and evaluating the Veteran, the VA examiner in January 2009 provide the opinion that the Veteran's painful knees with normal x-rays are not likely related to the Veteran's service-connected chronic left ankle sprain as the left ankle sprain with no significant radiological abnormal findings would not affect other joints.  She further explained in an April 2009 addendum that there was no abnormal gait, except for a slow gait.  The VA examiner in March 2011 provided the opinion that the Veteran's bilateral knee pain was less likely than not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge including the 1983 fall from the helicopter and was it caused by or worsened by a service-connected disability.  He noted that it was more likely a result of post service events and/or normal age changes.  He also explained that a gait abnormality that resulted from an ankle injury would result from abnormal ankle mechanics with degenerative ankle changes followed by abnormal stresses in the knee with degenerative changes and finally hip involvement.  The medical opinions provided by the VA examiners are probative as they reviewed the claims file and provided a clear explanation for their opinions.  


After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the two negative medical opinions over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current bilateral knees disabilities are caused by his service-connected left ankle strain and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for osteoarthritis of the bilateral knees is warranted.


ORDER

1.  Entitlement to service connection for a right hip disability is granted.

2.  Entitlement to service connection for a left hip disability is granted.

3.  Entitlement to service connection for a right knee disability is granted.

4.  Entitlement to service connection for a left knee disability is granted.


REMAND

The Board regrets further delay in this appeal; however, after careful review of the record, it finds that another remand is necessary for further evidentiary development of the remaining issue on appeal.

In this regard, the Veteran was provided with a VA examination in March 2011.  The examiner provided a diagnosis of musculoskeletal back pain with four non-rib-bearing vertebrae designated as L1-L4 and partial sacralization of the L5 vertebral body with broad right transverse process which articulates with the sacrum.  The examiner explained that pain is the appropriate diagnosis as x-rays do not show arthritis, neurologic function is normal, vascular status is normal, range of motion is normal and there was no joint instability.  He emphasized that there was no other diagnosis.  However, in the next paragraph, the examiner noted that the end plate description in the imaging results is due to degenerative disc disease, not arthritis.  He determined that as this was not noted in the January 2008 showing it is not related to an in-service condition.  The Board finds that the diagnosis provided by the examiner is confusing as he states that the Veteran's only diagnosis for the lumbar spine is pain; however, he also indicates that the imaging results provide evidence of degenerative disc disease.  Furthermore, the Board finds that the Veteran's opinion with respect to whether the Veteran's degenerative disc disease is related to an in-service condition is not adequate as it does not address the issue of whether the Veteran's service-connected left ankle strain aggravated the Veteran's degenerative disc disease.  A finding that a disability was not caused by another condition does not encompass a finding that it was also not aggravated by that condition.  See Allen v. Brown. 7 Vet. App. 439, 448-49 (1995).  Thus, the March 2011 VA examination does not specifically address the issue of whether the Veteran's degenerative disc disease is aggravated by the Veteran's service-connected chronic left ankle strain as requested in the January 2011 Board remand.  A remand is necessary to clarify the Veteran's current diagnosis of a low back disability, if any, and to provide an etiology opinion.

The Board also finds that any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate them with the claims file.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to evaluate the Veteran's service connection claim for a low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether any low back disability diagnosed on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service. 

b. If the answer to question (a) is negative, whether any low back disability diagnosed on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities. 

The examiner should provide an explanation for all conclusions reached.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a low back disability, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


